Citation Nr: 0737802	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-01 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether a 100 percent evaluation for prostate 
adenocarcinoma, status post brachytherapy, was properly 
reduced to a 20 percent rating effective October 1, 2004.

2.  Entitlement to an increased rating for residuals of 
prostate cancer, currently evaluated as 20 percent disabling. 

3.  Entitlement to an initial compensable disability rating 
for erectile dysfunction. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1967.

The instant appeal as to the rating reduction and increased 
rating claims arose from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which reduced a 100 percent evaluation for prostate 
adenocarcinoma, status post brachytherapy, to a 20 percent 
rating effective October 1, 2004.  The erectile dysfunction 
issue arose from a March 2004 rating decision which granted 
service connection for erectile dysfunction and assigned a 
noncompensable disability evaluation.

The issue of entitlement to an initial compensable disability 
rating for erectile dysfunction is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

The veteran, in his substantive appeal filed in January 2005, 
seems to have raised a claim for service connection for 
penile deformity.  As the Board noted in its April 2006 
remand, this issue has not been developed by the RO.  
Accordingly, that issue is referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  The veteran underwent brachytherapy to treat his prostate 
cancer in June 2002.

2.  In a September 2002 rating decision, the veteran was 
awarded a 100 percent evaluation for prostate adenocarcinoma 
status post brachytherapy.

3.  In a March 2004 rating action, the RO proposed to reduce 
the veteran's disability rating for prostate adenocarcinoma 
status post brachytherapy to 20 percent; following a wait 
period exceeding 60 days, this reduction was implemented in a 
July 2004 rating action, effective October 1, 2004.

4.  At the time of the rating reduction in July 2004, the 
veteran's prostate adenocarcinoma status post brachytherapy 
was manifested by urinary frequency not more than every 1 to 
2 hours during the day and 3 to 4 times at night.  

5.  On January 12, 2005, manifestations of nocturia were 
described that were later clarified as nocturia four to five 
times per night; the veteran does not manifest symptoms of 
renal dysfunction and his disability has not been shown to 
require the use of an appliance or the wearing of absorbent 
materials that must be changed more than 4 times per day. 


CONCLUSIONS OF LAW

1.  The reduction of the rating for the veteran's prostate 
adenocarcinoma status post brachytherapy was proper, and the 
requirements for restoration have not been met.  38 U.S.C.A. 
§§ 1114, 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.105(e), 3.344, 4.115b, Diagnostic Code 7528 (2007).

2.  The criteria for a 40 percent evaluation for the prostate 
adenocarcinoma status post brachytherapy were met on January 
11, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.115a, 4.115b, Code 7528 (2007).

3.  The criteria for a rating in excess of 40 percent for the 
prostate adenocarcinoma status post brachytherapy have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.115a, 4.115b, Code 7528 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether a 100 percent evaluation for status post 
adenocarcinoma of the prostate was properly reduced to a 20 
percent rating effective October 1, 2004

In a September 2002 rating decision, the veteran was awarded 
service connection for prostate adenocarcinoma status post 
brachytherapy.  He was assigned a 100 percent rating 
effective March 1, 2002.  Then, in a March 2004 rating 
action, the RO proposed to reduce the veteran's disability 
rating for prostate adenocarcinoma status post brachytherapy 
to 20 percent.  Such reduction was accomplished in a July 
2004 rating action, effective October 1, 2004.  The veteran 
challenges the propriety of that rating reduction.

Before an evaluation for a service-connected disability may 
be reduced or discontinued, the procedural requirements of 
38 C.F.R. § 3.105(e) must be satisfied.  Specifically, 
38 C.F.R. § 3.105(e) provides that a rating proposing the 
reduction or discontinuance must be prepared, setting forth 
all material facts and reasons for the action.  Additionally, 
the RO must advise the veteran of the proposed rating 
reduction or discontinuance and afford 60 days in which to 
present additional evidence showing that compensation should 
be continued at the present evaluation level.  Id.  If such 
additional evidence is not received within the 60-day period, 
the RO is to take final rating action and the award is to be 
reduced or discontinued as set forth in the proposal. Id.

The RO proposed the rating reduction in question in a March 
2004 rating action. The veteran was sent a notice letter 
dated April 1, 2004.  Such communication fully detailed the 
proposal to reduce his disability evaluation and apprised him 
that he had 60 days to submit additional evidence to show 
that a reduction was not appropriate.  No evidence was 
submitted in response to such notice, and the reduction was 
implemented in a July 2004 rating decision, effective October 
1, 2004.

Based on the foregoing, the Board concludes that the 
procedural requirements regarding proper notification of a 
proposed rating reduction, as outlined in 38 C.F.R. § 
3.105(e), were satisfied here.  Therefore, the reduction 
ordered in the July 2004 rating decision is not deemed 
improper on the basis of deficient notice.

Regarding rating reductions, the law provides that, when a 
rating has been in effect for less than five years, 
reexamination disclosing improvement will warrant reduction 
in rating.  38 C.F.R. § 3.344(c).  The United States Court of 
Appeals for Veterans Claims (Court) has held that several 
general regulations are applicable to all rating reduction 
cases, without regard for how long a particular rating has 
been in effect.  The Court has stated that certain 
regulations "impose a clear requirement that VA rating 
reductions, as with all VA rating decisions, be based upon a 
review of the entire history of the veteran's disability."  
Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. 
§§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry 
as to "whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations."  Brown, 5 
Vet. App. at 421.  Thus, in any rating-reduction case, not 
only must it be determined that an improvement in a 
disability has actually occurred, but also that improvement 
reflects an improvement under the ordinary conditions of life 
and work.

In the present case, the veteran's 100 percent rating, 
reduced to 20 percent in the July 2004 determination on 
appeal, had been in effect for less than 5 years.  Based on 
the considerations set forth above, in most cases the Board's 
task would be to compare the veteran's symptomatology prior 
to and as of the effective date of the reduction, to 
determine whether improvement occurred to justify the rating 
reduction.  However, the instant case presents a unique 
circumstance.  Indeed, under the Diagnostic Code at issue, 
the 100 percent rating initially awarded was not designed or 
intended to be a permanent reflection of the veteran's 
disability picture.  Rather, the 100 percent rating which the 
veteran seeks to have restored was awarded pursuant to 
Diagnostic Code 7528, for malignant neoplasms of the 
genitourinary system.  That code section affords a single 
temporary 100 percent evaluation and contains no listing or 
symptomatology associated with such rating.  It was awarded 
solely because the veteran underwent brachytherapy for 
prostate adenocarcinoma in June 2002.

A Note to Diagnostic Code 7528 provides that following the 
cessation of surgical, X- ray, antineoplastic chemotherapy or 
other therapeutic procedure, the rating of 100 percent shall 
continue, with a mandatory VA examination at the expiration 
of six months.  Any change in evaluation based upon that or 
any subsequent examination shall be subject to the provisions 
of 38 C.F.R. § 3.105(e).  If there has been no local 
reoccurrence or metastasis, the disability is to be rated on 
residuals such as voiding dysfunction or renal dysfunction, 
whichever is predominant.

Based on the foregoing, assignment of a 100 percent rating 
under Diagnostic Code 7528 is clearly intended to be 
temporary in nature.  Such evaluation is replaced by a rating 
reflecting residual symptomatology due to therapeutic 
procedure such as surgery.  Therefore, the central question 
for consideration is simply whether the veteran's residual 
symptomatology warranted a rating in excess of the 20 percent 
at the time of the July 2004 rating action. 

In considering the residuals of the veteran's prostate 
adenocarcinoma, status post brachytherapy, the veteran 
underwent a VA examination in March 2004.  At that time, he 
reported urinary frequency every 1 to 2 hours during the day 
and 3 to 4 times at night.  The stream was hesitant at times.  
Regarding incontinence, it was noted that the veteran had 
urgency incontinence.  He had been treated for recurrent 
urinary tract infections, most recently in January 2004.  
There was no acute nephritis, blood pressure was 160/90, and 
there was erectile dysfunction.  

The veteran was assigned the 20 percent rating based on 
urinary frequency.  A higher, 30 percent, rating required 
obstructed voiding, with urinary retention requiring 
intermittent or continuous catheterization or renal 
dysfunction, requiring albumin constant or recurring with 
hyaline and granular casts or red blood cells; or, transient 
or slight edema or hypertension at least 10 percent disabling 
under Diagnostic Code 7101.  A higher, 40 percent, rating 
would require urinary frequency with daytime voiding interval 
of less than one hour or awakening to void five or more times 
per night, or voiding dysfunction requiring the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day.  Higher ratings of 60 percent and greater required more 
significant voiding dysfunction or renal dysfunction.  
38 C.F.R. § 4.115a. 

The veteran's statements and the clinical evidence reveal no 
basis for a rating in excess of 20 percent at the time of the 
reduction in July 2004.  The medical record does not show any 
evidence of catheterization or renal dysfunction, and the 
veteran's hypertension did not rise to the level of requiring 
a 10 percent rating under Diagnostic Code 7101.  The veteran 
indicated that his urinary frequency during the day was 
greater than one hour and that he awoke to void less than 5 
times a night.  There was no evidence to indicate that he 
needed to wear absorbent materials.

In sum, the Note to Diagnostic Code 7528 explicitly instructs 
the evaluator to rate malignant neoplasms of the 
genitourinary system at 100 percent only for 6 months and 
then to rate based on residuals.  As discussed in detail, at 
the time of the reduction, the veteran's prostate 
adenocarcinoma warranted no higher than a 20 percent 
evaluation.  Therefore, the RO's action in reducing the 
initially assigned 100 percent rating to a 20 percent 
evaluation was proper.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Entitlement to an increased rating for residuals of prostate 
cancer, currently evaluated as 20 percent disabling

The veteran contends that an increased rating is warranted 
for his service-connected residuals of prostate cancer.  The 
law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of a 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When all the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board finds that a 40 percent rating, but no higher, is 
warranted for the prostate cancer residuals, effective 
January 11, 2005.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007) (staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings).

On January 11, 2005, the RO received a written statement from 
the veteran wherein he reported that "I need to void five or 
more times per night and constantly during the day."  An 
examination was conducted by VA in December 2006.  At that 
time, the veteran reported urinary frequency and urgency.  He 
had symptoms of urinary frequency four to five times during 
the day and four to five times during the night.  The 
examiner found "no true incontinence" and noted that the 
veteran did not use absorbent materials.  The examination 
report also noted that no catheterization was needed and that 
the veteran was taking medication for hypertension.  Renal 
function tests were noted to be normal.

As noted above, prior to the veteran's statement received in 
January 2005, the veteran's prostate adenocarcinoma, status 
post brachytherapy, did not meet the criteria for an 
evaluation in excess of 20 percent.  In January 2005, 
however, more serious manifestations of nocturia were 
described:  needing to void four to five times per night.  
During the subsequent 2006 VA examination, the examiner also 
noted increased frequency.  

The pertinent regulation states that a 40 percent rating is 
awarded where one awakens to void five or more times per 
night.  Affording the veteran the benefit of the doubt, the 
Board finds that his symptoms of urinary frequency meet the 
criteria for a 40 percent evaluation, but no more.  

As noted above, a rating in excess of 40 percent is not 
warranted because the medical evidence, namely the 2006 VA 
examination report, specifically noted that renal function 
tests were normal and that the veteran did not use absorbent 
materials.  For these reasons, a higher rating on the basis 
of renal dysfunction or voiding dysfunction is not warranted.  
As such, an evaluation in excess of 40 percent is not 
warranted.

Duty to Notify and Duty to Assist

The United States Department of Veterans Affairs (VA) has a 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging a change in evaluation 
following the cessation of a therapeutic procedure in a case 
where service connection has already been granted.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

While the veteran did not receive a letter which specifically 
addressed the requirements of 38 U.S.C.A. § 5103, the 
procedural framework and safeguards set forth in 38 C.F.R. § 
3.105(e) were fully satisfied.  Specifically, he was given 
notice of the proposed rating reduction in April 2004, told 
that he could request a pre-determination hearing, and was 
provided sufficient opportunity to present additional 
argument and evidence in opposition to the proposed action.  
Thus, he was notified of the necessary information to 
substantiate his claim for restoration prior to the reduction 
itself.  The veteran was given further notice and a 
meaningful opportunity to participate effectively in the 
processing of his claim after the reduction was effectuated 
by rating decision and notification letter dated in July 
2004.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained private treatment 
records of the veteran's initial cancer diagnosis and 
treatment.  The veteran submitted a statement from a private 
physician as well as his time and attendance records from 
2002 to 2004.  He was afforded VA medical examinations in 
August 2002 and in March 2004, and this case was remanded for 
another VA examination which was provided in December 2006.  
While there is some indication that the record does not 
include all of the veteran's private medical treatment for 
his prostate cancer, the case was remanded in order to 
provide the veteran an opportunity to identify his health 
care providers and/or missing, pertinent medical records.  
The veteran responded in July 2007 with the statement that he 
had no other information or evidence to submit and that 
anything VA needed could be obtained at the San Juan VA 
Hospital.

Significantly, neither the veteran nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Restoration of a 100 percent disability evaluation for 
residuals of prostate cancer is denied.

A rating of 40 percent for residuals of prostate cancer is 
granted, effective January 11, 2005, subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

With regard to the erectile dysfunction claim, the initial 
rating was assigned in a March 2004 rating decision.  In 
January 2005, the RO received correspondence from the veteran 
wherein he wrote:  "I am not in agreement with the decision 
in my case because you are not taking into consideration my 
sexual dysfunction . . . ."  The Board construes this 
document as a timely notice of disagreement with respect to 
the initial rating assignment for erectile dysfunction.  It 
does not appear from the record before the Board that the 
veteran has been provided with a statement of the case (SOC) 
concerning that issue.  Where an SOC has not been provided 
following the timely filing of a notice of disagreement, a 
remand, not a referral to the RO, is required by the Board.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue an SOC with respect to 
the issue of entitlement to a higher 
initial rating for erectile dysfunction.  
The veteran should be advised of the time 
period in which a substantive appeal must 
be filed in order to obtain appellate 
review of that issue. The claims file 
should be returned to the Board for 
further appellate consideration as to this 
issue only if the veteran files a timely 
substantive appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


